Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claim 5 has been cancelled. Claims 1-4 have been amended. Claims 1-4 and 6-19 are pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 is indefinite because the claim states that the detecting is carried out with a diagnostically useful carrier and it is unclear if the diagnostically useful carrier is referring to the same carrier utilized for the method in claim 4 or if an alternative carrier is being provided solely for the detection step (e) of claim 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-10, 12-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao et al. (US 2014/0017693, Pub Date: 01/16/2014, hereinafter “Mao”).
Regarding claim 1, Mao teaches throughout the publication a carrier (for example, Figure 1 and 5) comprising at least one take-up region (sample receiving spots) based on a non-woven polyolefin (paragraph 0026), the at least one take-up region containing dried-up capillary blood (paragraph 0056), wherein the at least one take-up region is laterally surrounded by a hydrophobic material and/or a material having hydrophobic properties, the hydrophobic material and/or the material having hydrophobic properties having an absorptivity lower than an absorptivity of the at least one take-up region (paragraphs 0014 and 0054).
Regarding claim 3, Mao teaches throughout the publication a method, comprising: applying a blood sample to a carrier comprising at least one take-up region (sample receiving spots) based on a non-woven polyolefin or to the at least one take-up region (paragraphs 0056 
Regarding claim 4, Mao teaches throughout the publication a method for detecting an analyte in a blood sample (paragraph 0056), comprising: a) providing a carrier comprising at least one take-up region based on a non-woven polyolefin (sees Figure 1 and 5; paragraphs 0026 and 0056), wherein the at least one take-up region is laterally surrounded by a hydrophobic material and/or a material having hydrophobic properties, the hydrophobic material and/or the material having hydrophobic properties having an absorptivity lower than an absorptivity of the at least one take-up region (paragraphs 0014 and 0054), b) applying a blood sample to the at least one take-up region (paragraphs 0056 and 0062), c) drying the carrier to obtain a dried-up blood sample (paragraph 0056), d) contacting the carrier or the at least one take-up region thereof comprising the dried-up blood sample from c) with a liquid which is suitable for taking up an analyte from the dried-up blood sample (paragraph 0057), and e) detecting the analyte in the liquid (paragraph 0057). 
Regarding claim 6, Mao teaches the carrier comprising: at least two take-up regions based on the non-woven polyolefin that are separated from one another (see Figures 1 and 5)
Regarding claims 7-8, Mao teaches the method wherein the blood sample is capillary blood and more specifically untreated capillary blood (paragraph 0062). 

Regarding claim 10, Mao teaches the method wherein the detecting is a semi-quantitative detection (paragraphs 0056-0057). 
Regarding claims 12-13, Mao teaches the method wherein the detecting is carried out with a diagnostically useful carrier configured to specifically capture an antibody (paragraphs 0057 and 0064, wherein the diagnostically useful carrier is selected from the group consisting of a blot (see Figures 1 and 5)
Regarding claim 14, Mao teaches the method wherein the analyte is an antibody (paragraph 0064). 
Regarding claim 16, Mao teaches the carrier wherein the at least two take-up regions are separated from one another by a material having an absorptivity lower than absorptivities of the at least two take-up regions (see Figures 1 and 5; paragraphs 0014 and 0054). 
Regarding claim 17, Mao teaches the method wherein the diagnostically useful carrier is a dot blot, a western blot, and a combination thereof (see Figures 1 and 5; paragraph 0056). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2014/0017693, Pub Date: 01/16/2014, hereinafter “Mao”) in view of Ismagliov et al. (US 2013/0280725, Pub Date: 10/24/2013, hereinafter “Ismagliov”).
Regarding claim 2, Mao teaches a carrier comprising at least one take-up region based on a non-woven polyolefin (paragraphs 0026 and 0056) but fails to teach that the carrier is part of a set that also comprises a sterile pricking aid for drawing capillary blood. 
Ismagliov teaches throughout the publication devices for processing and analyzing samples. More specifically, Ismagliov teaches that the devices are included within a kit that also comprises a collector for collecting a sample such as a needle or lancet paragraph 0036). 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the carrier of Mao within a kit comprising a needle or lancet collector as taught by Ismagliov because it would have been desirable to allow for efficient sample retrieval.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2014/0017693, Pub Date: 01/16/2014, hereinafter “Mao”), as applied to claim 3 above, and further in view of Herbst et al. (US 2016/0151780, Pub Date: 06/02/2016, hereinafter “Herbst”).
	Regarding claim 11, Mao teaches throughout the publication that the diagnostic test card can be used to detect analytes including nucleic acid (DNA, RNA), carbohydrates, lipids, proteins, peptides, hormones, antibodies, metabolites, neurotransmitters, immunomodulators, drugs, drug metabolites, alcohol, ions, or electrolytes (paragraph 0064) and even incorporates an example utilizing the card for quantitative detection of caffeine in a blood sample (paragraph 0099). However, Mao fails to specifically teach that the method is for a diagnosis of a food allergy or food intolerance. 
Herbst teaches throughout the publication a device and method for storing and transporting a bodily fluid sample (abstract). More specifically, Herbst teaches that the card device can be used for assays, for example, a test can be carried out in relation to a medical condition of a patient with borreliosis, arthritis or celiac disease (paragraph 0035 and see Figure 1).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize the method of Mao for the diagnosis of a food allergy or food intolerance, such as celiac disease, as taught by Herbst because Mao is generic with respect to the types of analytes and conditions that can be detected with the method (paragraphs 0056 and 0064) and one skilled in the art would have been motivated to modify the analytes tested for based on the desired conditions to be diagnosed.


Claims 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2014/0017693, Pub Date: 01/16/2014, hereinafter “Mao”), as applied to claims 4 and 14 above, and further in view of Dees et al. (US 2010/0285490, Pub Date: 11/11/2010, hereinafter “Dees”).
Regarding claims 15 and 18-19, Mao teaches the method as described above (see Figures 1 and 5) but fails to specifically teach that the antibody is an antibody against an allergen-containing and/or a protein-containing material based on a foodstuff, wherein the foodstuff is selected from the group consisting of courgette, pepper, chicken meat, codfish, salmon, walnut, watermelon, kiwi fruit, guinea fowl, rabbit, crab, rose fish, chives, papaya, and a combination thereof, or alternatively wherein the antibody is an IgG class antibody. 
Dees teaches throughout the publication reagents and devices for the detection of agents (abstract). More specifically, Dee teaches that the agents that can be detected include IgG class antibody (paragraph 0161) as well as antibodies against a foodstuff such as salmon or crab (paragraph 0158).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize the method of Mao to detect antibodies such as IgG or foodstuff antibodies as taught by Dees because Mao is generic with respect to the type of analyte that can be detected with the method (paragraphs 0056 and 0064) and one skilled in the art would have been motivated to use the appropriate reagents for detection of the desired analyte.


Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA M GIERE/             Primary Examiner, Art Unit 1641